Citation Nr: 9925737	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-05 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, loss of sense of smell, and 
loss of sense of taste.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthmatic 
bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
November 1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that although the veteran offered testimony 
on the issue of new and material evidence for a claim for 
post traumatic stress disorder (PTSD), this issue is not on 
appeal.  The rating decision of September 1997 found that the 
veteran had not presented new and material evidence to reopen 
this claim.  In his notice of disagreement, submitted in 
December 1997, the veteran did not disagree with this 
determination.  The statement of the case, issued in February 
1998 does not contain this issue.  As no notice of 
disagreement was received, and no statement of the case 
issued, this issue is not properly developed for appeal 
regardless of the veteran's having noted it on his VAF-9, and 
having offered testimony regarding it at his hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has not been shown to have a served in the 
Persian Gulf theater of operations.

3.  Evidence presented since the last denial of service 
connection for asthmatic bronchitis does not bear directly 
and substantially on the specific matters under 
consideration.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
undiagnosed illness is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 1998).

2.  No new and material evidence has been received since the 
last denial of service connection for asthmatic bronchitis, 
and that claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, loss of sense of smell, and 
loss of sense of taste.

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.

A review of the veteran's service medical and personnel 
records shows no indication that he served in the Persian 
Gulf theater of operations.  His DD-214, dated in November 
1992 shows no award of the South West Asia Service Medal, or 
the Kuwait Liberation Medal.  The veteran's service medical 
records indicate that he was serving in the 503rd Forward 
Support Battalion, in support of the First Brigade of the 3rd 
Armored Division.  All medical records contained in the 
veteran's claims folder, pertaining to his service in this 
unit, detail treatment at the unit's home station troop 
medical clinic at Ayers Kaserne, Kirch Goens, West Germany.  
There are no records of treatment regarding the veteran 
during this unit's deployment to SWA.  

The veteran has provided an inconsistent history of his 
service in SWA.  On VA mental disorders examination, 
conducted in July 1994, he reported that he returned to 
Germany from SWA on June 10, 1991.  On his Persian Gulf 
Protocol examination, conducted in September 1993, he 
reported that he had returned from SWA in May 1991.  At his 
personal hearing, conducted in June 1999, he reported that he 
returned to Germany on May 25, 1991.  

The Board concludes that there is a total lack of objective 
evidence to indicate that the veteran served in the Persian 
Gulf theater of operations.  His testimony alone is 
insufficient.  As noted above, VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses, however, it necessarily follows that there must 
be documentation supporting such veteran's contention that he 
actually served in SWA.  Absent such documentation, the 
veteran's claim for service connection for an undiagnosed 
illness is not well grounded and is denied.


2.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthmatic 
bronchitis.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Service connection for asthmatic bronchitis was denied by a 
rating decision of February 1995.  The veteran expressed 
disagreement with this decision in April 1995.  A statement 
of the case was issued in September 1995, however, the 
veteran did not enter a timely appeal.  The rating decision 
noted that asthmatic bronchitis is not a presumptive 
disorder, and that the veteran's service medical records were 
completely negative for treatment of asthma or asthmatic 
bronchitis.  The first treatment was noted to have occurred 
in March 1993.  The veteran left active service in November 
1992.

Evidence submitted subsequent to the February 1995 rating 
decision consists of VA and private medical treatment records 
dated between February 1993 and December 1995, a statement 
from the veteran's wife, dated in October 1996, and the 
veteran's testimony at his personal hearing, conducted in 
June 1999.  

The VA and private medical treatment records detail current 
treatment for asthma.  None of these records contains a 
medical opinion which would indicate that the veteran's 
disorder began during his active service.  They are new, 
however, they are not material to the issue at hand.  The 
statement from the veteran's wife notes that she met the 
veteran in May 1993, seven months after his separation.  She 
has no personal knowledge of his condition during his time on 
active duty.  

The Board notes the veteran's testimony at his personal 
hearing.  He stated that he experienced no symptoms until his 
return from SWA to Germany.  He reported that he did not 
receive treatment there because he was going through a 
permanent change of station, and that his unit was being 
deactivated.  He stated that on his return to the U.S. he was 
also not given adequate treatment at Ft. Campbell.  He stated 
that he was seen for complaints of loss of sense of smell and 
taste, and was given a nasal inhaler, antibiotics, and 
another type of inhaler.

The veteran's testimony confirms the objective medical 
evidence of record, in that it relates no treatment for, or 
diagnosis of asthma prior to his separation from active 
service.  The veteran's testimony is new, however, it is not 
material to the issue at hand.  The evidence presented since 
the last denial of service connection for asthmatic 
bronchitis does not tend to show that this disability 
originated during the veteran's period of active service.  
The new evidence merely confirms that no inservice treatment 
or diagnosis was rendered, and documents post-service 
continuing treatment.  As such it is not material to the 
issue at hand.  The Board concludes that the evidence 
presented since the last denial of service connection for 
asthmatic bronchitis is not new and material and does not 
serve to reopen this claim.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, loss of sense of smell, and loss of 
sense of taste is denied.
Entitlement to service connection for asthmatic bronchitis is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

